          Case 1:19-cr-00122-NONE-SKO Document 32 Filed 11/13/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00122 NONE SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   MERE LEDESMA,                                      DATE: November 18, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on November 18, 2020. On May 13, 2020, this Court

18 issued General Order 618, which indefinitely continues the prior suspension of all jury trials in the

19 Eastern District of California and the prior courthouse closures as set forth in General Order 617. These

20 and previous General Orders were entered to address public health concerns related to COVID-19.

21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

26 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00122-NONE-SKO Document 32 Filed 11/13/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable— General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 3 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 4 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 6 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 7 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 8 and the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). The Government’s position is that although the Speedy Trial Act does not directly address

11 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

12 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

13 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

14 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

15 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

16 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

17 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

18 by the statutory rules.

19          In light of the foregoing, this Court should consider the following case-specific facts in finding

20 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

21 (Local Code T4). 1 If continued, this Court should designate a new date for the status. United States v.

22 Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

23 limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00122-NONE-SKO Document 32 Filed 11/13/20 Page 3 of 4


 1         1.     By previous order, this matter was set for status on November 16, 2020. The court sua

 2 sponte rescheduled the status to November 18, 2020.

 3         2.     By this stipulation, defendant now moves to continue the status conference until January

 4 6, 2021, and to exclude time between November 16, 2020 (the date through which time was previously

 5 excluded) and January 6, 2021, under Local Code T4.

 6         3.     The parties agree and stipulate, and request that the Court find the following:

 7                a)      The government has provided additional supplemental discovery to the defendant,

 8         included a DNA report from the FBI laboratory. The government is currently working with the

 9         FBI laboratory to respond to an additional discovery request by the defendant. The government

10         made a plea offer in this case, and has agreed to extend the deadline of the offer through January

11         5, 2021, to allow the government time to produce any discoverable material from the FBI

12         laboratory and to allow defense counsel and the defendant’s expert to review the same.

13                b)      Counsel for defendant desires additional time to complete a review of the

14         discovery, consult with his client about the charges, conduct an investigation and research related

15         to the charges, discuss with his client the plea offer received from the government, prepare any

16         pretrial motions, and otherwise prepare for trial. The requested continuance will also ensure

17         continuity of counsel.

18                c)      Counsel for defendant believes that failure to grant the above-requested

19         continuance would deny him the reasonable time necessary for effective preparation, taking into

20         account the exercise of due diligence.

21                d)      The government does not object to the continuance.

22                e)      Based on the above-stated findings, the ends of justice served by continuing the

23         case as requested outweigh the interest of the public and the defendant in a trial within the

24         original date prescribed by the Speedy Trial Act.

25                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26         et seq., within which trial must commence, the time period of November 16, 2020 to January 6,

27         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

28         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

      STIPULATION REGARDING EXCLUDABLE TIME             3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00122-NONE-SKO Document 32 Filed 11/13/20 Page 4 of 4


 1            of the Court’s finding that the ends of justice served by taking such action outweigh the best

 2            interest of the public and the defendant in a speedy trial.

 3            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6            IT IS SO STIPULATED.

 7

 8
      Dated: November 13, 2020                                  MCGREGOR W. SCOTT
 9                                                              United States Attorney
10
                                                                /s/ MELANIE L. ALSWORTH
11                                                              MELANIE L. ALSWORTH
                                                                Assistant United States Attorney
12

13
      Dated: November 13, 2020                                  /s/ STEVEN L. CRAWFORD
14                                                              STEVEN L. CRAWFORD
15                                                              Counsel for Defendant
                                                                MERE LEDESMA
16

17

18

19
                                              FINDINGS AND ORDER
20   IT IS SO ORDERED.

21
     Dated:        November 13, 2020                                 /s/   Sheila K. Oberto            .
22                                                        UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
      PERIODS UNDER SPEEDY TRIAL ACT
